 Case 3:19-cv-03016-RAL Document 7 Filed 05/15/20 Page 1 of 2 PageID #: 662




                                 UNITED STATES DISTRICT COURT


                                   DISTRICT OF SOUTH DAKOTA


                                         CENTRAL DIVISION



 AARIN NYGAARD & TERRANCE STANLEY,                                 3;19-CV-03016-RAL


                         Plaintiffs,

         vs.                                                  ORDER DIRECTING SERVICE


 TRICIA TAYLOR,TED TAYLOR,JR., JESSICA
 DUCHENEAUX,ED DUCHENEAUX,
 CHEYENNE RIVER SIOUX TRIBAL COURT,
 BRENDA CLAYMORE,IN HER OFFICIAL
 CAPACITY AS CHIEF JUDGE; CHEYENNE
 RIVER SIOUX TRIBAL COURT OF APPEALS;
 FRANK POMMERSHEIM,IN HIS OFFICIAL
 CAPACITY AS CHIEF JUSTICE; THE SOUTH
 DAKOTA DEPARTMENT OF SOCIAL
SERVICES,TODD WALDO,IN HIS OFFICIAL
CAPACITY AS SOCIAL WORKER; AND JENNY
FAR LEE, m HER OFFICAL CAPACITY AS
 SOCIAL WORKER;

                         Defendants.




       Petitioners have filed this action for a writ of habeas corpus under 25 U.S.C. § 1303.

Petitioners do not appear to be "prisoners" as that term is defined in 28 U.S.C. § 1915A, so their

petition is not subject to screening under that statute.   Olivas v. Nevada ex rel. Dep't ofCorrs.,

856 F.3d 1281, 1282 (9th Cir. 2017)(per curiam)(holding that screening under 1915A applies

only to claims brought by individuals incarcerated at the time they file their complaints); Kane v.

Lancaster Ctv. Dep't of Corrs., 960 F. Supp. 219, 221 (D. Neb. 1997)("Since Kane was not a

prisoner when he sued, this court is not authorized to engage in the screening contemplated by 28

U.S.C. 1915A(a)& (b)."). The record does not contain proof of service on the Respondents and

no summons have been issued. Through staff, this Court confirmed that the Defendants have not
 Case 3:19-cv-03016-RAL Document 7 Filed 05/15/20 Page 2 of 2 PageID #: 663




been served and learned that the attorneys who brought this case wish to add a second plaintiff and

file an amended Petition. Therefore, it is hereby

       ORDERED that leave is granted for filing of an amended petition. It is further

       ORDERED that the Clerk of Court and Petitioners' attorneys are to arrange for issuance of

summons and that the Petitioners' attorneys arrange service on the Defendants of the amended

petition and a copy ofthis Order. It is further

       ORDERED that, with no screening required of the amended petition. Respondents shall

have the usual 21 days after service under Rule 12(a) of the Federal Rules of Civil Proeedure,

unless the time is extended by agreement ofthe parties or order ofthis Court, to file a response to

the amended petition.


       DATED this           day of May,2020.

                                              BY THE COURT:



                                              ROBERTO A. LANGE
                                              CHIEF JUDGE
